 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   DENNIS DALE CATCHINGS,                        Case No. CV 21-0284 ODW (PVC)
12                       Plaintiff,
                                                   ORDER ACCEPTING FINDINGS,
13         v.                                      CONCLUSIONS AND
                                                   RECOMMENDATIONS OF UNITED
14   JACQUELINE SEABROOKS, et al.,                 STATES MAGISTRATE JUDGE
15                       Defendants.
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint in the above-
18   captioned matter, all the records and files herein, and the Report and Recommendation of
19   the United States Magistrate Judge. The time for filing Objections to the Report and
20   Recommendation has passed and no Objections have been received. Accordingly, the
21   Court accepts and adopts the findings, conclusions and recommendations of the
22   Magistrate Judge.
23
24         IT IS ORDERED that Judgment shall be entered dismissing this action with
25   prejudice.
26
27
28
 1          IT IS FURTHER ORDERED that the Clerk serve copies of this Order and the
 2   Judgment herein on Plaintiff at his current address of record.
 3
 4          LET JUDGMENT BE ENTERED ACCORDINGLY.
 5
 6   DATED: July 2, 2021
 7
                                                                      OTIS D. WRIGHT, II
 8                                                                    UNITED STATES
                                                                      DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
